             Case 1:20-mj-01044-AMD Document 1 Filed 07/31/20 Page 1 of 13 PageID: 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                     for the
                                                       DistrictDistrict
                                                  __________    of NewofJersey
                                                                          __________

                  United States of America                              )
                             v.                                         )
                      Andrew Drechsel
                                                                        )       Case No.
                                                                        )                  20-mj-1044 (AMD)
                                                                        )
                                                                        )
                                                                        )
                          Defendant(s)


                                                  CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of        January 2015 through December 2016           in the county of                                  in the
                       District of          New Jersey             , the defendant(s) violated:

            Code Section                                                            DescriptionRI2IIHQVHV
18 U.S.C. Sections 2422(a) and (b)              See Attachment A hereto.
18 U.S.C. Section 2423(b)
18 U.S.C. Section 2251(a) and (e)




         This criminal complaint is based on these facts:
See Attachment B hereto.




         ✔ Continued on the attached sheet.
         u


                                                                                                  Complainant’s signature

                                                                                          Rebecca Quinn, Special Agent, F.B.I.
                                                                                                   Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\
                WHOHSKRQH                   (specify reliable electronic means).

Date:             07/31/2020
                                                                                                     Judge’s signature

City and state:                      District of New Jersey                           Hon. Ann Marie Donio, U.S. Magistrate Judge
                                                                                                   Printed name and title
Case 1:20-mj-01044-AMD Document 1 Filed 07/31/20 Page 2 of 13 PageID: 2




                 CONTENTS APPROVED

            UNITED STATES ATTORNEY



                    By:
                            ALISA SHVER
                            Assistant U.S. Attorney




                    Date:   July 31, 2020
       Case 1:20-mj-01044-AMD Document 1 Filed 07/31/20 Page 3 of 13 PageID: 3



                                          ATTACHMENT A
                                                Count 1
                                Use of Interstate Commerce to Entice
        From in or about July 2015 through in or about April 2016, in the District of New Jersey, in the
District of Connecticut, and elsewhere, the defendant,

                                        ANDREW DRECHSEL,

did knowingly use a facility and means of interstate commerce, specifically a computer and the Internet,
to knowingly persuade, induce, entice, and coerce an individual, that was Victim 1, who had not attained
the age of 18 years, to engage in any sexual activity for which any person can be charged with a criminal
offense, and attempts to do so.

       In violation of Title 18, United States Code, Section 2422(b).
       Case 1:20-mj-01044-AMD Document 1 Filed 07/31/20 Page 4 of 13 PageID: 4




                                                 Count 2
                           Enticement to Travel for Illicit Sexual Conduct
        From in or about January 2015 through in or about April 2016, in the District of New Jersey, in
the District of Connecticut, and elsewhere, the defendant,

                                        ANDREW DRECHSEL,

did knowingly persuade, induce, entice, and coerce an individual, that was Victim 1, who had not
attained the age of 18 years, to travel in interstate commerce to engage in any sexual activity for which
any person can be charged with a criminal offense.

       In violation of Title 18, Unites States Code, Section 2422(a).
       Case 1:20-mj-01044-AMD Document 1 Filed 07/31/20 Page 5 of 13 PageID: 5



                                                 Count 3
                      Travel with the Intent to Engage in Illicit Sexual Conduct
        From in or about January 2016 through in or about April 2016, in the District of New Jersey, in
the District of Connecticut, and elsewhere, the defendant,

                                        ANDREW DRECHSEL,

did knowingly travel in interstate commerce from Connecticut to New Jersey, for the purpose of
engaging in any illicit sexual conduct, that is sexual conduct, as that term is defined in 18 U.S.C. 2246,
with another person under the age of eighteen, namely Victim 1, which sexual conduct would constitute
a violation of Title 18, United States Code, Chapter 109A.

       In violation of Title 18, Unites States Code, Section 2423(b).
       Case 1:20-mj-01044-AMD Document 1 Filed 07/31/20 Page 6 of 13 PageID: 6



                                                Count 4
                                 Manufacture of Child Pornography
        From in or about March 2015 through in or about December 2016, in the District of New Jersey,
in the District of Connecticut, and elsewhere, the defendant,

                                        ANDREW DRECHSEL,

did knowingly employ, use, persuade, induce, entice, and coerce a minor, that was Victim 1, a person
who had not yet attained the age of 18 years, to engage in sexually explicit conduct, for the purpose of
producing a visual depiction of such conduct, such visual depiction and defendant knew and had reason
to know that such visual depiction would be transported in interstate or foreign commerce or mailed, or
such visual depiction was actually transported in interstate or foreign commerce or mailed, by any
means, including by computer.

       In violation of Title 18, United States Code, Sections 2251(a) and (e).
       Case 1:20-mj-01044-AMD Document 1 Filed 07/31/20 Page 7 of 13 PageID: 7



                                          ATTACHMENT B

       I, Rebecca Quinn, a Special Agent (SA) with the Federal Bureau of Investigation, Philadelphia
Division, South Jersey Resident Agency, being duly sworn, depose and state as follows:

       1.      I am a Special Agent with the Federal Bureau of Investigation (“FBI”). I have been

employed as a Special Agent of the FBI since April 2002. I am currently assigned to the Philadelphia

Division, South Jersey Resident Agency, Crimes Against Children squad, working primarily on cases

involving online crimes against children, where I have become familiar with the methods and schemes

employed by persons who produce, trade, and collect child pornography, as well as enticement of

minors to engage in sexual activity. I have participated in investigations of persons suspected of

violating federal child exploitation laws, including Title 18, United States Code, Sections 2251, 2422,

and 2423.

       2.      The statements in this Affidavit are based in part on my investigation of this matter and

on information provided by other law enforcement officers. Because this affidavit is being submitted for

the limited purpose of securing a criminal complaint and an arrest warrant, I have not included each fact

known to me concerning this investigation. I have set forth only those facts that I believe are necessary

to establish probable cause to believe that ANDREW DRECHSEL (herein after “DRECHSEL”),

committed violations of Title 18 U.S.C. §§ 2422(a) and (b), and 2423(b), 2251(a) and (e).

                                       THE INVESTIGATION

       3.      On June 23, 2019, a then 19 year-old female (hereinafter “Victim 1”), made a complaint

to the Cherry Hill Police Department, in Cherry Hill, New Jersey, (hereinafter “CHPD”) that she and

DRECHSEL had a sexual relationship which began when she was 15 years-old and DRECHSEL was 26

years-old.1 That same day, CHPD detectives met with the Victim 1’s mother, and explained that


1
        According to Victim 1’s mother, and confirmed by a review of her birth certificate, Victim 1 was
born in April, 2000.
       Case 1:20-mj-01044-AMD Document 1 Filed 07/31/20 Page 8 of 13 PageID: 8



Victim 1 confided in her when the sexual relationship began with DRECHSEL. Victim 1 told her

mother details about her sexual activity with DRECHSEL, but, as Victim I’s mother explained to the

police, Victim 1 threatened to harm herself if her mother called the police.

       4.      Victim 1 consented to CHPD detectives reviewing the contents of her cell phone in an

attempt to verify communications between Victim 1 and DRECHSEL. Victim 1 provided DRECHEL’s

cellular telephone number as xxx-xxx-2989.

       5.      Records obtained from cellular telephone carrier T-Mobile confirmed that the account for

telephone number xxx-xxx-2989 was created on September 30, 2008 and was registered to DRECHSEL.

            a. Probable Cause for Title 18. U.S.C. §§ 2422(a) and (b) enticement, and 2423(b)
               travel with intent to engage in illicit sexual conduct

       6.      According to Victim 1, she first met DRECHSEL in person in 2014, after an event

attended by numerous contestants in the television program, “American Ninja Warrior.” DRECHSEL

and Victim 1 exchanged telephone numbers and began communicating with one another via text

message. Their text message communications continued until June 2019.

       7.      On or about July 6, 2015, Victim 1, then 15 years old, and DRECHSEL exchanged a text

message conversation regarding Victim 1’s upcoming visit to DRECHSEL’s gym, “Ninja Gym” located

at the New Era Gymnastics facility in Hamden, Connecticut. At the time, Victim 1 was a resident of

New Jersey. During the text exchange they also described plans for sexual activity, including Victim 1

preforming oral sex on DRECHSEL.

       8.      According to Victim 1, Victim 1 and DRECHSEL discussed her visit to DRECHSEL’s

gym, in Hamden, Connecticut, as her 15th birthday present. After Victim 1 arrived at DRECHSEL’s

gym, she and DRECHSEL were able to spend time along together once DRECHSEL’s girlfriend, who

had been present earlier, left the property around lunchtime. Victim 1 went into DRECHSEL’s office



                                                     2
       Case 1:20-mj-01044-AMD Document 1 Filed 07/31/20 Page 9 of 13 PageID: 9



                                                                                  2
and they performed oral sex on each other before moving behind the warped wall where there was a

mattress and blanket. There they had vaginal sex. Victim 1 stated that she bled a lot and told her

mother about the incident the following day.

       9.      According to Victim 1’s mother, Victim 1’s mother confronted DRECHSEL about the

sexual activity between DRECHSEL and her daughter soon after Victim 1 disclosed their sexual

activity. She stated Victim 1 had just turned 15 years old. Victim 1’s mother told CHPD detectives that

DRECHSEL did not deny the sexual activity, but rather stated he did not know her age at the time.

       10.     On or about August 9, 2015, Victim 1 and DRECHSEL had a conversation related to

sexual activity via text message. In that conversation, DRECHSEL and Victim 1 discussed having

sexual relations again. DRECHSEL recalled to Victim 1 that next time they met, unlike the previous

time, they would not have time to deal with Victim 1’s shyness and timidity. Victim 1 confessed that

she had been nervous and that it would not happen again. DRECHSEL played it off, saying, “PSH we’ll

see I guess” (“PSH” translates to “whatever”). Victim 1 reassured DRECHSEL that she would “be

better for [DRECHSEL]” the next time they met.

       11.     Between on or about January 1 and 2, 2016, Victim 1, still 15 years old, and DRECHSEL

had a text message conversation during which time DRECHSEL told her that he would be travelling

from Connecticut to New Jersey and wanted to meet her for a sexual encounter. During that text

conversation, they made plans to meet at a movie theater in Marlton, New Jersey. During their text

message conversation, DRECHSEL asked Victim 1 to delete the messages that occurred between them.
                                                                                      3
According to Victim 1, DRECHSEL picked up Victim 1 in a Ford Focus hatchback, and then he drove



2
        The warped wall is a steeply curving tall wall obstacle with a short run-up that a competitor must
reach the top of and climb up.
3
        Registration records show DRECHSEL had a 2012 Ford Focus SE (hatchback model) registered
in his name at the time of their meeting.
                                                    3
     Case 1:20-mj-01044-AMD Document 1 Filed 07/31/20 Page 10 of 13 PageID: 10



her to a parking lot of a restaurant in Marlton, New Jersey. DRECHSEL told Victim 1 that he could use

going to the restaurant to pick up food as an excuse to spend time with Victim 1 while maintaining a

relationship with his girlfriend. Victim 1 told CHPD detectives that once they arrived in the parking lot,

and while remaining in the car, she performed oral sex on DRECHSEL, and then they had vaginal sex.

Victim 1 told CHPD detectives that she and DRECHSEL met multiple times at a gym in Hainesport,

New Jersey, where Victim 1 stated they had vaginal sex outside of the building. Victim 1 believes these

encounters occurred when she was 15 years old to 17 years old.

       12.      Investigators reviewed DRECHSEL’s Bank of America account number ending in 3728

during the relevant time period and learned that DRECHSEL’s check card was charged at the restaurant

in Marlton, New Jersey for $37.76 on January 2, 2016. Investigators also learned that DRECHSEL’s

check card was used at an Extended Stay in Cherry Hill, New Jersey on January 3, 2016, and at a Wawa

in Cherry Hill, New Jersey on January 3, 2016.

       13.      On or about August 11, 2016, Victim 1, who had turned 16 years old, and DRECHSEL

had another explicit conversation about sexual activity via text message. Later in the day, DRECHSEL

sent a direct message to Victim 1 on Instagram in an effort to avoid detection, telling Victim 1 that “we

need a safe way to talk. Wi-Fi only. No service for texts.”

             b. Probable cause for Title 18 U.S.C. §§ 2251(a) and (e), manufacture of child
                pornography

       14.      According to Victim 1, on multiple occasions, DRECHSEL asked Victim 1 to
                        4
communicate by Skype rather than text message. Victim 1 provided DRECHSEL’s Skype account,

“ninjadrew21.” During their Skype sessions, DRECHSEL told Victim 1 to be nude and directed her to


4
        Skype is a telecommunications application that specializes in providing video chat and voice
calls between computers, tablets, mobile, devices, Xbox, and smartwatches via the internet. Users may
transmit text, video, audio, and images.

                                                    4
     Case 1:20-mj-01044-AMD Document 1 Filed 07/31/20 Page 11 of 13 PageID: 11



masturbate so he could view it. According to Victim 1, this activity started when she was approximately

15 years old and continued until their relationship ended several years later. At the time, Victim 1 was

located in New Jersey. DRECHSEL used a laptop during all of their Skype sessions based on the angle

of the screen, the location of the camera, and the way DRECHSEL used the device. I have learned that

it is possible for a person to record a Skype session without the other person knowing.

         15.   On or about December 16, 2015, Victim 1, then 15 years old, had a text exchange with

DRECHSEL about trying to use Skype to communicate. During that conversation, DRECHSEL

instructed Victim 1 on how to text and use the video function at the same time. During the exchange,

DRECHSEL wanted Victim 1 to engage in sexual activity with herself. After Victim 1 complied,

DRECHSEL and Victim 1 exchanged additional Skye messages commenting on what Victim 1 did for

DRECHSEL.

         16.   On or about July 8, 2016, Victim 1, then 16 years old, and DRECHSEL arranged and

confirmed another Skype session relating to sexual activity through a series of text messages. During

that conversation, DRECHSEL told Victim 1 that he was in a hotel in San Jose, California. After the

Skype session, Victim 1 and DRECHSEL recounted that she masturbated for him over the video and

that she was, according to DRECHSEL, “[f]antastic as always.”

         17.   On or about November 8, 2019, law enforcement agents executed a search warrant at

DRECHSEL’s residence in Hamden, Connecticut and recovered, among other things, a grey HTC cell

phone, H/M/D 352628060141597 (hereinafter “HTC cell phone”), that DRECHSEL identified as his old

phone.

         18.   On or about November 22, 2019, law enforcement agents executed a search warrant to

search items seized from DRECHSEL’s residence, including the HTC cell phone.

         19.   A forensic analysis of DRECHSEL’s HTC cell phone, revealed several images and a



                                                    5
     Case 1:20-mj-01044-AMD Document 1 Filed 07/31/20 Page 12 of 13 PageID: 12



video depicting the Victim 1 engaging in lascivious exhibition of her genitals and masturbation. These

images and video were located within an application called Vault-Hide.5

       20.      The following images and video were all identified by Victim 1, who stated DRECHSEL

asked for the photos:

             a. Image #12 was taken on March 5, 2015, when the Victim was 14 years old and was

                uploaded to DRECHSEL’s Vault-Hide app on December 1, 2015. It is a photo of Victim

                1 with her underwear pulled down and her finger inserted into her vagina.

             b. Image #237 was taken on April 17, 2015, when Victim 1 was 15 years old and was

                uploaded to DRECHSEL’s Vault-Hide app on December 1, 2015. It is a close-up photo

                of Victim 1’s vagina.

             c. Image #243 was taken on April 26, 2015, when Victim 1 was 15 years old and was

                uploaded to DRECHSEL’s Vault-Hide app on December 1, 2015. It is a close-up photo

                of Victim 1’s vagina with a finger partially inserted.

             d. Image #278 was taken on June 1, 2015, when Victim 1 was 15 years old and was

                uploaded to DRECHSEL’s Vault-Hide app on December 1, 2015. It is a close-up photo

                of Victim 1’s vagina.

             e. Image #282 was taken on June 1, 2015 and was uploaded to DRECHSEL’s Vault-Hide

                app on December 1, 2015. It is a close-up photo of Victim 1’s vagina with her fingers in

                and around her vagina.

             f. Image #421 has an unknown production date, but was uploaded to DRECHSEL’s Vault-

                Hide app on December 26, 2016, when Victim 1 was 16 years old. It is a close-up image


5
       According to their website, Vault-Hide is a “cell phone application that allows the user to hide
text messages, photos and videos. It provides years of professional mobile security services to ensure
the most reliable personal privacy protection.”
                                                      6
      Case 1:20-mj-01044-AMD Document 1 Filed 07/31/20 Page 13 of 13 PageID: 13



               of Victim 1’s vagina.

       21.     Video #343 was taken on December 16, 2015 when Victim 1 was 15 years old and was

uploaded to DRECHSEL’s Vault-Hide app on December 16, 2015. The video was not created by

Victim 1, but appears to be a Skype session recorded by DRECHSEL. The video depicts Victim 1 in

her bra and underwear. During the video, Victim 1 began masturbating underneath her underwear, and

then she took off her bra. During the video, Victim 1 typed, “Wht do u want thoo plz tell me” in the

chat section of the Skype screen.

       22.     Further review of the Vault-Hide app on DRECHSEL’s HTC cell phone revealed a

contact list with Victim 1’s First name, “16 Cherry Hill, NJ” along with her phone number.

Additionally, there were saved text messages from June 23, 2016 through August 19, 2016 between

DRESCHSEL and Victim 1.

       23.     Further review of the Vault-Hide App on DRECHSEL’s HTC cell phone revealed

multiple text conversations between DRECHSEL and Victim 1. In a text conversation that occurred on

June 26, 2016, when Victim 1 was 16 years old, DRECHSEL asked Victim 1, “Skype now?” Victim 1

responded that she was insecure about masturbating on Skype and she felt that he was not enjoying

himself. DRECHSEL reassured her, texting, “It’s always fun for me, you’re always fantastic and I wish

I were there to help.”



Pursuant to F.R.Crim.P. 4.1, Special Agent Quinn was sworn and attested to the contents of this affidavit
in support of the complaint.




_____________________________________________                            July 31, 2020
                                                                  Date: _________________
HON. ANN MARIE DONIO
United States Magistrate Judge



                                                   7
